Citation Nr: 0737662	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether entitlement to 
service connection for bilateral hearing loss is warranted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA), which denied the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a May 1999 rating decision.  The veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.

2.  The evidence received since the May 1999 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral hearing loss. 

3.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent evidence of a nexus between bilateral 
hearing loss and active military service is not of record. 

4.  Competent evidence of a nexus between tinnitus and active 
military service is not of record. 


CONCLUSIONS OF LAW

1. The May 1999 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

2.  The evidence received since the May 1999 rating decision, 
which denied service connection for bilateral hearing loss, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

At the time of the May 1999 rating decision, which denied 
service connection for bilateral hearing loss, the evidence 
consisted of the veteran's service medical records for the 
period of July 1966 to May 1969 and an audiology examination 
in October 1995.  At the time of the May 1999 rating 
decision, the RO denied the claim stating that the 
audiometric findings did not show a hearing loss disability 
for as defined by VA regulation.  See 38 C.F.R. § 3.385 
(2007).  The veteran was notified of the denial in a May 1999 
letter; he did not appeal the decision.  Thus, the decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
Since the May 1999 rating decision, the pertinent evidence 
received in the record includes a private audiological 
evaluation conducted in January 2004 with a letter from the 
audiologist and a VA examination conducted in October 2004.  
The Board finds that the new medical evidence showing that 
the veteran has a current bilateral hearing loss disability 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, the claim is reopened. 

II. Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Analysis

Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

As noted above, a current diagnosis of bilateral hearing loss 
is of record.  A medical examination conducted by the VA in 
October 2004 shows that the veteran currently has bilateral 
symmetrical mild sloping to moderately severe sensorineural 
hearing loss, as defined by 38 C.F.R. § 3.385 (2007).  Thus, 
the crux of this case rests upon consideration of whether the 
veteran's bilateral hearing loss began in service or is in 
any way related to active service.  

In this regard, a review of the veteran's service medical 
records show that on enlistment in July 1966, the veteran 
entered service with normal hearing in both ears.  See 38 
C.F.R. § 3.385 (2007).

On the authorized audiological evaluation in July 1966, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-10
-10
LEFT
5
-5
0
-5
5

The July 1966 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2007).

The veteran received another audiological evaluation in 
December 1966 and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The December 1966 evaluation revealed that the veteran did 
not have any hearing loss pursuant to 38 C.F.R. § 3.385 
(2007).

On the authorized audiological evaluation in September 1968, 
pure tone thresholds, in decibels, were as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
/
5
LEFT
5
5
10
/
10

The September 1968 evaluation revealed that the veteran did 
not have any hearing loss pursuant to 38 C.F.R. § 3.385 
(2007).

On the authorized audiological evaluation in May 1969 on 
separation from the Army, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
0
LEFT
5
0
0
/
0

The May 1969 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2007).

The veteran was given an audiological evaluation in November 
1973 on enlistment into the Army Reserves.  Pure tone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
8
10
15
15
15
LEFT
15
15
15
20
20

As the service audiological evaluations indicate, the veteran 
did not have hearing loss at any point during service and his 
hearing loss did not manifest to a compensable degree within 
a year after service.  See 38 C.F.R. § 3.385 (2007).  In 
fact, when he enlisted in the reserves, approximately three 
years post service, he also did not have bilateral hearing 
loss as defined by VA regulation.  Id.  The veteran's hearing 
loss did not begin in service and in-service occurrence 
cannot be presumed.

The competent and credible evidence also fails to show that 
the veteran's current hearing loss is in any way related to 
service.  The Board notes that the veteran visited an 
audiologist, R.H., in January 2004.  The audiologist wrote, 
"Audiometric testing reveals a bilateral sensorineural high 
frequency hearing loss, steeply sloping in nature.  The 
hearing loss is more severe than would be expected for [the 
veteran's] age.  Continuous exposure to noise is a major 
cause of hearing loss.  The configuration of his hearing loss 
is typical of a loss attributed to noise exposure."

On authorized audiological evaluation in October 2004, pure 
tone thresholds in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
65
LEFT
25
30
60
70
65

However, in the October 2004 VA examination, the VA doctor 
stated, "the veteran's hearing loss is less likely than not 
due to active duty noise exposure as his separation physical 
exam included a pure tone audiogram documenting normal 
hearing thresholds at the time."

The record contains two medical opinions, which address 
whether the veteran's bilateral hearing loss is service 
related.  The question of whether the veteran's current 
diagnosis is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  It is the 
responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current hearing loss and service, 
based upon a complete review of the veteran's medical 
records.  The Board considers the private medical opinion to 
be competent medical evidence, but not probative.  The letter 
from R.H. is vague and does not state with specificity when 
the noise exposure occurred and if it was incurred in or 
related to service.  It is also noted that the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).  Thus, the Board finds that the October 2004 
VA examiner's opinion is of more probative value, and as 
such, the evidence weighs against the veteran's claim in this 
regard.

Finally, the Board is aware of the veteran's contentions that 
his bilateral hearing loss is related to his service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of credible medical evidence linking 
the veteran's current diagnosis to service, the veteran's 
claim for service connection for bilateral hearing loss must 
be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is denied.  

Tinnitus

The veteran asserts that he was exposed to weapon fire, 
demolition training, and atmospheric pressure changes while 
on active duty in Vietnam.  He states that upon separation 
from the army he believed the ringing in his ears was 
"normal" and as a result, did not report it.  The VA 
examination conducted in October 2004, documents that the 
veteran reports ringing in his ears which began "10 to 15 
years ago."  The audiologist stated that the tinnitus is 
"less likely than not due to active duty noise exposure, as 
his separation physical examination included a pure tone 
audiogram documenting normal hearing thresholds at the 
time."  The private audiologist the veteran visited in 
January 2004, makes no mention of tinnitus.  In addition, 
there is no evidence in the service records that the veteran 
complained of tinnitus or presented for any ringing in his 
ears.

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  There is no evidence of 
in-service incurrence, and no evidence of tinnitus being 
related to service.  The current evidence preponderates 
against the claim; therefore, service connection for tinnitus 
must be denied.  

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and that VA 
will request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  The Board 
finds, however, that because a preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The veteran has not been prejudiced in this 
regard.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private audiological evaluation.  VA also 
provided the veteran with an examination in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


